NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

R.W.,                            )
                                 )
           Appellant,            )
                                 )
v.                               )                     Case No. 2D17-3701
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed May 31, 2019.

Appeal from the Circuit Court for
Hillsborough County; Barbara
Twine-Thomas, Judge.

Patricia Alten, Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             R.W. appeals the disposition order committing him to the Department of

Juvenile Justice following his adjudication of delinquency for trespass in a conveyance

as a lesser included offense of burglary of an unoccupied conveyance, grand theft of a

motor vehicle, grand theft, and resisting an officer without violence. We affirm the

adjudication and the ensuing disposition, but we reverse the written disposition order
and remand to the juvenile court to correct it to accurately reflect the oral

pronouncement.

              Following the adjudicatory hearing, the trial court orally found that R.W.

committed the offense of trespass in a conveyance, a second-degree misdemeanor.

See § 810.08, Fla. Stat. (2016). However, the disposition order indicates that he was

adjudicated delinquent of the offense of trespass on property other than a structure or a

conveyance, a first-degree misdemeanor. See § 810.09(2)(a). Accordingly, we reverse

the disposition order and remand for entry of an order that comports with the oral

pronouncement.

              Affirmed in part, reversed in part, and remanded.


LaROSE, C.J., and NORTHCUTT and KHOUZAM, JJ., Concur.




                                            -2-